Citation Nr: 1126778	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-40 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left foot status post injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1979 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted an increased rating of 20 percent for traumatic arthritis of the left foot, status post injury, effective January 19, 2006.

The Veteran requested a Board hearing at the RO on her VA Form 9 in December 2007.  She was scheduled for a July 15, 2010, Travel Board hearing but reportedly cancelled the hearing request on July 13, 2010.  An August 2010 statement from the Veteran's representative notes that the Veteran had additional evidence to submit and wanted the evidence considered by the RO.  The representative further indicated that the Veteran would want a Board hearing if her claim was still denied with consideration of the new evidence.  In September 2010, the Veteran's representative submitted another statement that the Veteran had cancelled her hearing request in July 2010, as she was obtaining more medical evidence.  The representative again asserted that they wanted the new evidence submitted to be reviewed by the RO. 

The Board notes that, to date, no new evidence has been submitted to the Board, other than a statement from the Veteran in December 2008 that is essentially cumulative of the information already of record.  

With respect to the Board hearing requests, it is not clear whether the Veteran still wants a hearing before the Board.  If she does, she will have the opportunity on remand to clarify her hearing preference.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

By way of history, the RO granted service connection for traumatic arthritis of the left foot, status post injury, in July 2004, assigning a 0 percent rating effective from May 6, 2003.  In January 2005, the RO granted an increased rating of 10 percent for the left foot disability, effective May 6, 2004.  

The Veteran filed an increased rating claim for the left foot disability that was received by the RO on January 19, 2006.  The RO subsequently granted an increased rating of 20 percent for traumatic arthritis of the left foot, status post injury, in a May 2006 rating decision, effective January 19, 2006. 

After careful review of the record, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claim for an increased disability rating for the service-connected left foot disability.

First, it appears there are outstanding, relevant VA treatment records.  The Veteran's representative submitted partial copies of VA treatment records addressing the left foot disability dated from 2007 to 2008.  The records include hand-written notes in the margins from the Veteran, and appear to be incomplete.  Because it is VA's duty to obtain any relevant medical evidence, all pertinent VA medical records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Second, medical evidence of records suggests that the Veteran's left foot disability has increased in severity since it was last evaluated in March 2006.  Specifically, a November 2007 VA podiatry consult notes that the Veteran might have a vascular or neurologic injury to the foot.  VA treatment records dated from July 2007 to February 2008 also note numerous falls reportedly due to weakness in the left foot.  The Veteran and a former co-worker further submitted statements that the Veteran was laid off from her last job because she fell in front of her boss and he made a comment about a potential worker's compensation claim. 

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for Veterans Claims has held that an appeal of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in light of the foregoing, the Board finds that a remand to secure recent treatment records, and for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with her service-connected left foot disability, as well as the potential applicability of staged ratings, is warranted in this case. 38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional necessary information and/or appropriate authorization from the Veteran, request any outstanding treatment records pertaining to treatment the Veteran has received for the left foot disability from January 2006 to the present.  Particularly, the VA treatment records of which the Veteran provided partial copies should be obtained and associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After the action outlined in item (1) has been accomplished to the extent possible, schedule the Veteran for a VA examination to assess the nature and severity of her service-connected left foot disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and included in the examination report.

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should identify what symptoms the Veteran has manifested since January 2006 that are attributable to her service-connected left foot disability.  All signs and symptoms necessary for evaluating the Veteran's left foot disability should be reported in detail.  Specific attention should be paid to whether or not the Veteran has any vascular or neurological impairment as a result of her service-connected left foot disability.

b.  In assessing the severity of the Veteran's left foot disability, the examiner must include a discussion as to whether the left foot disability is considered moderate, moderately severe, or severe.  The examiner is also asked to indicate whether the left foot disability involves flatfoot, weak foot, claw foot, metatarsalgia, or malunion of the tarsal or metatarsal bones.  In addition, please state whether the Veteran has any separate vascular and/or neurological impairment as result of the service-connected left foot disability.  The examiner must provide a complete rationale for any stated opinion.

c.  In providing any opinion, the examiner must consider the statements the Veteran submitted on her own behalf, regarding symptoms she experiences, and consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  The examiner should also specifically provide an opinion regarding the effect, if any, that the Veteran's left foot disability has on her employment.

e.  The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected left foot disability and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

